Title: To Benjamin Franklin from Mary Hewson, 11 January 1779
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Jan. 11. 1779
About a month ago I received a letter from you without a date, for which accept my thanks. We were happy to hear you were well, but my mother was much mortified that your letter was not addrest to her; it appears to me of no importance which of our names is superscribed, to her it is of great. However, you hurt her, not only by not writing to her immediately, but by not answering some particulars that she wrote to you, and which I have repeated. She never could learn whether you received your sword, your white cloaths & the saddle for Temple, all which she sent by Mr Petrie, according to your desire. She paid for the saddle & sent you the receipt. Mr Collinson gave me notice of the £55 and Jonathan has received his note in consequence. I am still in your debt the four guineas and half I told you of once before. So much in way of business. I have quite writing enough about money tho’ I am not much accustomed to receiving it. I might indeed hope to have some soon, for the Lawyer is employed to make the deeds, but I cannot help looking for some disappointment. I find I cannot get out of business even in this letter, for the uncertainty of my own affairs will rush upon my mind; and I must answer your question about our friend Viny. You say how came he to break? Not by extravagance I think I can safely answer; and the trade he says has been as successful as they could expect; but the brother Jacobs, whose private circumstances were bad, attempted to make an unreasonable advantage of the patent. Viny’s friends would not lay down the sum he required for it, he became a bankrupt & Viny followed of course. The manufacture still goes on for the benefit of the Credrs. and they allow Viny a handsome stipend for his superintendance. This is as clear an account as I can give you. There are some intricacies relating to the patent which I cannot explain. Viny’s name was not in it, and Jacobs disputes his right to a share, this point I believe is to produce a legal contest. Viny has found many friends, but the Jacobses have behaved unkindly.
I thank you for saying you should be glad to see us in France. Such a trip would give me great pleasure but whatever airy schemes I may sometimes form I do not think I shall ever undertake it. These dreadful hostilites would form a bar were there no other. I who have no political animosity cannot rejoice at the success of either nation, but feel for all the evil that the war produces.
You & I can never meet on this side the grave, for I do not expect such a settlement of public affairs as shall bring you hither, or make it eligible for me to carry my family to America. I must do the best I can for my little folks here. I have determined to send William to School within this fortnight. I have hitherto kept him at home because of the uncertainty of my affairs, but my friends think they will be settled to my satisfaction, and if it should prove otherwise I shall I hope know it time enough to alter my plan before I am too far involved. The dear boy continues healthy and strong, his understanding good, and his disposition amiable. I have attended to his reading, and have endeavoured to improve his mind in those things that were within his comprehension, so I flatter myself he has not lost much by not going to School. My little Tom is a smart little fellow, & thanks to Mrs Barbaud’s little publication he now begins to read. So does Elizabeth, but not quite so well. She is a fine bouncing girl, too great a romp to sit still, but has an excellent memory, & catches what she hears amazingly quick. They all of them talk of you, & are now full of the thought of celebrating your birthday. Your Godson particularly desired me to let you know we are to keep it. Many happy years to you! my dear Sir.
I really felt a pleasure in hearing the fine young Queen was become a mother, notwithstanding she is said to be an enemy to this country.
 
Addressed: Dr Franklin / Mr. Maxwell / at Messrs. Delessert & Co / Rue Mauconseil / Paris
Endorsed: Mrs. Hewson Jan 11. 1779.
